48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven H. OKEN, Plaintiff-Appellant,v.Sewall B. SMITH, Warden;  Eugene Nuth, Warden;  WilliamFilbert, Assistant Warden;  Theodore Purnell, Chief ofSecurity;  Robert Bond, Case Management;  Captain Reichlyn;Goins, Case Management Officer;  J. Perry, CorrectionalOfficer, Defendants-Appellees.
No. 94-7184.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 16, 1995.

Steven H. Oken, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion dismissing three of Oken's claims discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Oken v. Smith, No. CA-94-2629-S (D. Md. Oct. 5, 1994).  To the extent that Oken attempts to appeal the district court's order dismissing his final claims without prejudice, that portion of the order is not appealable.  Domino Sugar Co. v. Sugar Workers' Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Consequently, that portion of the appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART


*
 We also affirm the district court's denial of Oken's motion for injunctive relief